*460ORDER
PER CURIAM:
T.M. appeals the termination of her parental rights to her son AM. Appellant claims that the trial court violated her right to due process in terminating her parental rights, and, secondly, that the State did not fulfill its burden in its attempts to keep Appellant and son together. A written opinion will provide no precedential value. A memorandum is provided to the parties expressing the logic of the court’s opinion and citing applicable law. The order terminating T.M.’s parental rights is affirmed. Rule 84.16(b).